In his motion for a rehearing, appellant earnestly insists that we erred in affirming the judgment of the trial court. He contends that there was no evidence before the court showing that Erath County was dry area.
We find no statement of facts in the record and in the absence thereof, we are unable to determine the correctness of his position. See Section 602, Branch's P. C.; Davis v. State, 2 Texas Crim. App. 162.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has *Page 509 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.